DETAILED ACTION
1.	This office action is in response to the communication filed on 02/23/2022.
2.	Claims 9-13 have been withdrawn from further consideration.
3.	Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
6.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/191459, filed on 07/12/2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

7.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 15/160326, filed on 05/20/2016, under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Response to Arguments
8.	Applicant’s arguments, filed on 02/23/2022, have been fully considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness r ejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 1, 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship (US 20150124708 A1) in view of Kato (US 20150319620 A1).
Regarding claims 1 and 5:
Blankenship discloses a method for a first network node, comprising: 
establishing, at a control plane network function implemented at the first network node, a security context for a client device; obtaining, at the control plane network function implemented at the first network node, a user plane key for a user plane network function implemented at a second network node, [wherein the first and second network nodes are included in a same network device,] and wherein the first and second network nodes are independent from a network access node and the client device; and transferring, from the control plane network function implemented at the first network node, the user plane key to the user plane network function implemented at the second network node, wherein the user plane key enables at least one of decryption or verification of a data packet from the network access node (see paras. 30, 32 where a user device (UE) establishes connections with a macro eNB (MeNB) and a small cell eNB (SeNB), wherein a MeNB provides a control plane function for the UE, and wherein a SeNB provides a user plane functions for the UE; see para. 107 where a MeNB derives and passes user plane key(s) to a SeNB; see para. 136 where a user plane key includes an encryption key KUPenc or an integrity key KUPint; see paras. 16-17 where a UE establishes connections with a plurality of wireless access network nodes (i.e., a wireless access network node as a network access node), wherein key(s) is/are employed to provide security of communication between a UE and a wireless access network node, and wherein an integrity key is used for integrity on communication between the UE and a wireless access network node. In other words, a control plane function implemented at a MeNB (i.e., first network node) derives and passes a user plane key to a user plane function implemented at a SeNB (i.e., second network node), wherein key(s) is/are employed to provide security of communication to/form a UE (i.e., establishing a security context for a UE), wherein the MeNB and the SeNB are independent from a wireless access network node (i.e., a network access node) and a UE (i.e., client device), wherein a user plane key includes an integrity key used for integrity (i.e., verification) on communication (i.e., data packet) from a wireless access network node (to the UE). Note: see para. 36 where data packets are transmitted as communication over a network; see paras. 32-33 where an eNB can provide multiple cells provided by a MeNB and a SeNB, or an eNB (e.g., MeNB) can provide control plane function and user plane function).
Blankenship does not clearly, but Kato discloses:
wherein the first and second network nodes are included in a same network device (see Kato, paras. 54-55 where a macro cell base station (i.e., first network node) and a small cell base station (i.e. second network node) is a same base station/eNB device (i.e., in a same network device)).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Blankenship's invention by enhancing it for the first and second network nodes are included in a same network device, as taught by Kato, in order to arrange a small cell in a macro cell (see Kato, para. 56).

Regarding claims 4 and 8: 
Blankenship discloses:
obtaining, at the control plane network function implemented at the first network node, a control plane key for the control plane network function (see paras. 32-33, 49 where an eNB (e.g. macro eNB), which provides a control plane function, produces key KRRCenc or key KRRCint (i.e., control plane key); see para. 99 where an RRC key (e.g., KRRCenc or KRRCint) is used for control plane).

10.	Claim(s) 2-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship, Kato, and further in view of Vanderveen (US 20020197979 A1).
Regarding claims 2 and 6:
Blankenship discloses:       
performing [a mutual authentication] procedure with the client device (see para. 18 where a control plane exchanges control signals with a UE to perform an authentication of the UE; see paras. 32-33 where an eNB (e.g., macro eNB) provides the control plane function; see para. 26 where an eNB is a base station).
Blankenship does not, but Vanderveen discloses:        
a mutual authentication procedure with the client device (see Vanderveen, para. 46, where a base station exchanges information with a mobile node (i.e., client device) as part of a mutual authentication).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Blankenship-Kato's invention by enhancing it for a mutual authentication procedure with the client device, as taught by Vanderveen, in order to generate a new encryption key each time a mobile node is handed off to a new base station (Vanderveen, para. 72).

Regarding claims 3 and 7:
Blankenship discloses:
deriving the user plane key [from a session credential established during the mutual authentication procedure] (see para. 107 where an eNB (e.g., MeNB) derives user plane key(s); see para. 136 where a user plane key includes an encryption key KUPenc or an integrity key KUPint).
Blankenship does not, but Vanderveen discloses:
deriving key from a session credential established during the mutual authentication procedure (see Vanderveen, para. 72, where an encryption key is generated from a Mutual Authentication Token (MAT) (i.e., session credential) generated during a mutual authentication. Note: see further para. 49 where a MAT is generated as based on shared secret and challenges exchanged between a mobile node and a base station as part a mutual authentication process).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Blankenship-Kato's invention by enhancing it for deriving key from a session credential established during the mutual authentication procedure, as taught by Vanderveen. The motivation is the same as presented in claim 2 or 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437